Broyles, P. J.
Where a motion for a new trial has been made, and, after several subsequent terms of the court have elapsed, counsel for the movant submits to the court what purports to be a correct brief of the evidence, and its correctness is denied by counsel for the other party, and counsel for both parties are unable to agree upon a brief of the evidence, and the court, by reason of the long delay of counsel for the movant in the presentation of the brief of evidence, is unable to remember what the evidence was, there is no error in refusal of the court to approve the brief of evidence, or in dismissal of the motion for a new trial. Martin v. Mendel, 10 Ga. App. 417 (73 S. E. 620); Scoggins v. Knox, 143 Ga. 599 (85 S. E. 753).

Judgment affirmed.


Bloodworth and Harwell, JJ., eoneur.